
	

116 HR 2037 : Saudi Arabia Human Rights and Accountability Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2037
		IN THE SENATE OF THE UNITED STATES
		July 16, 2019Received; read twice and referred to the Committee on Foreign Relations
			AN ACT
		To encourage accountability for the murder of Washington Post columnist Jamal Khashoggi.
	
	
 1.Short titleThis Act may be cited as the Saudi Arabia Human Rights and Accountability Act of 2019. 2.Report on intelligence community assessment relating to the killing of Washington Post columnist Jamal Khashoggi (a)In generalNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees a report consisting of—
 (1)a determination and presentation of evidence with respect to the advance knowledge and role of any current or former official of the Government of Saudi Arabia or any current or former senior Saudi political figure over the directing, ordering, or tampering of evidence in the killing of Washington Post columnist Jamal Khashoggi; and
 (2)a list of foreign persons that the Director of National Intelligence has high confidence— (A)were responsible for, or complicit in, ordering, controlling, or otherwise directing an act or acts contributing to or causing the death of Jamal Khashoggi;
 (B)knowingly and materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an activity described in subparagraph (A); or
 (C)impeded the impartial investigation of the killing of Jamal Khashoggi, including through the tampering of evidence relating to the investigation.
					(b)Form
 (1)In generalThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (2)Names of foreign persons listedThe name of each foreign person listed in the report described in subsection (a)(2) shall be included in the unclassified portion of the report unless the Director of National Intelligence determines that such disclosure would undermine United States intelligence sources and methods or threaten the national security interests of the United States.
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate. (2)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
				3.Sanctions with respect to foreign persons that engage in activities described in section 2(a)(2)
 (a)Imposition of sanctionsOn and after the date that is 120 days after the date of the enactment of this Act, the sanctions described in subsection (b) shall be imposed with respect to each foreign person listed in the report described in section 2(a)(2).
			(b)Sanctions described
 (1)In generalThe sanctions described in this subsection are the following: (A)Ineligibility for visas and admission to the United States (i)Inadmissibility to the United States.
 (ii)Ineligibility to receive a visa or other documentation to enter the United States. (iii)Ineligibility to otherwise be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
						(B)Current visas revoked
 (i)Revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.
 (ii)A revocation under clause (i) shall— (I)take effect immediately; and
 (II)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession.
 (2)Exception to comply with international obligationsSanctions under paragraph (1) shall not apply with respect to a foreign person if admitting or paroling the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (3)Waiver in the interest of national securityThe President may waive the application of this section with respect to a foreign person who is A–1 visa eligible and who is present in or seeking admission into the United States for purposes of official business if the President determines and transmits to the appropriate congressional committees written notice and justification not later than 15 days before the granting of such waiver, that such a waiver is in the national security interests of the United States.
				(c)Suspension of sanctions
 (1)In generalThe President may suspend in whole or in part the imposition of sanctions otherwise required under this section for periods not to exceed 180 days if the President certifies to the appropriate congressional committees that the following criteria have been met in Saudi Arabia:
 (A)The Government of Saudi Arabia has released any individual who is a journalist, blogger, human rights defender, advocate for religious liberty, or civil society activist detained by the Government of Saudi Arabia.
 (B)The Government of Saudi Arabia is cooperating in outstanding criminal proceedings in the United States in which a Saudi citizen or national departed from the United States while the citizen or national was awaiting trial or sentencing for a criminal offense committed in the United States.
 (C)The Government of Saudi Arabia is refraining from the obstruction of the free expression of opinion and restriction of individuals from engaging in public criticism of the political sphere.
 (D)The Government of Saudi Arabia has made verifiable commitments to cease the practice of harming citizens of Saudi Arabia conducting peaceful dissent, whether or not those citizens reside in Saudi Arabia, including enforced repatriation, disappearance, arrest, imprisonment, or harassment.
 (E)The Government of Saudi Arabia has taken verifiable steps to hold accountable Saudi violators of human rights, whether or not those violations took place in Saudi Arabia.
 (F)The Government of Saudi Arabia has taken verifiable steps to repeal any law or regulation that requires Saudi women to obtain approval from a male guardian in order to leave the country.
 (G)The Government of Saudi Arabia— (i)has made public the names of all individuals under prosecution for the murder of Jamal Khashoggi and associated crimes and the details of the charges such individuals face;
 (ii)has made public the trial proceedings and all evidence against the accused; (iii)has invited international, independent experts to monitor the trials;
 (iv)has made public details of efforts to establish the location of Mr. Khashoggi’s remains and associated findings and returned his body to his family; and
 (v)has made public the rationale for why ten of the individuals initially detained were later released without charge.
 (H)The Government of Saudi Arabia has disbanded any units of its intelligence or security apparatus dedicated to the forced repatriation of dissidents in other countries.
 (I)The Government of Saudi Arabia is cooperating with efforts to investigate the murder of Jamal Khashoggi being conducted by law enforcement authorities in the United States and Turkey, or by the United Nations.
 (2)ReportAccompanying the certification described in paragraph (1), the President shall submit to the appropriate congressional committees a report that contains a detailed description of Saudi Arabia’s adherence to the criteria described in the certification.
 (d)DefinitionsIn this section: (1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.
 (3)Foreign personThe term “foreign person” has the meaning given such term in section 595.304 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act), except that such term does not include an entity (as such term is described in such section).
 (4)Foreign person who is A–1 visa eligibleThe term foreign person who is A–1 visa eligible means an alien described in section 101(a)(15)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(A)(i)).
 (5)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.
					4.Report on Saudi Arabia’s human rights record
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in accordance with section 502B(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(c)), shall submit to the appropriate congressional committees report in writing that—
 (1)includes the information required under paragraph (1) of such section 502B(c) with respect to Saudi Arabia;
 (2)describes the extent to which officials of the Government of Saudi Arabia, including members of the military or security services, are responsible for or complicit in gross violations of internationally recognized human rights, including violations of the human rights of journalists, bloggers, human rights defenders, and those who support women’s rights or religious freedom;
 (3)describes violations of human rights in Saudi Arabia by officials of the Government of Saudi Arabia, including against journalists, bloggers, human rights defenders, and civil society activists;
 (4)describes United States actions to address Saudi violations of human rights, including against journalists, bloggers, human rights defenders, and civil society activists, including demands for clemency review of these cases;
 (5)describes any intolerant content in educational materials published by Saudi Arabia’s Ministry of Education that are used in schools both inside Saudi Arabia and at schools throughout the world; and
 (6)describes United States actions to encourage Saudi Arabia to retrieve and destroy materials with intolerant material and revise teacher manuals and retrain teachers to reflect changes in educational materials and promote tolerance.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)Appropriate congressional committees definedIn the section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate. 5.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives July 15, 2019.Cheryl L. Johnson,Clerk.
